PER CURIAM:
Defendant was tried without a jury and found guilty of two counts of perjury. On Count I, he was sentenced to pay a fifty dollar fine, and on Count II, he was granted a suspended imposition of sentence and placed on probation for five years. He appeals.
On appeal, defendant claims the state failed to make a submissible case for two reasons. He contends that the transcript of the previous trial in which he allegedly perjured himself was not properly authenticated, and that the judge who swore him in at that trial was not shown to have the authority to administer an oath.
Initially we note that the suspended imposition of sentence on Count II is not appealable. State v. Lynch, 679 S.W.2d 858 (Mo. banc 1984). We have examined the record as to the conviction on Count I, and we find that defendant’s contentions are without merit and that the state made a submissible case. The appeal is dismissed as to Count II, and the judgment of the trial court on Count I is affirmed.